Citation Nr: 1340171	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether the denial to reissue a refund check of Veterans' Education Assistance Program (VEAP) contributions is proper.    


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, apparently served on active duty from July 1983 to May 1986 (verifying service department documents are not on file).  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement with the decision was received in May 2011, a statement of the case was issued in June 2011, and a substantive appeal was received in July 2011.  In March 2013, the Veteran appeared at the RO in Anchorage, Alaska and testified at a videoconference hearing that was conducted by the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In March 2011, the Veteran submitted a claim (VA Form 22-5281) requesting disenrollment from the Post-Vietnam Era Veterans' Educational Assistance Program under Chapter 32, Title 38 of the United States Code, and applying for a refund, noting that a vocation had been obtained.  In response, the RO in Muskogee, Oklahoma denied his application, stating that its records showed he had received a refund of $710.83 on April 2, 1999.  

The Veteran appealed the RO's decision, claiming in essence that he did not receive the refund as he had been incarcerated from 1995 to 2005 and there was no way for him to receive such a refund check while in prison.  At a March 2013 Board hearing, he asserted that during his incarceration (in various prisons in Florida), he had no mailing address, outside of prison; was unable to receive checks in prison (only money orders); had no bank accounts (joint or otherwise); and had no friends or family who would have received and cashed a VA check on his behalf.  The Veteran submitted copies of local court records to corroborate his assertions of being in prison during the timeframe the refund check was allegedly issued to him.  It is noted that on a VA Form (Declaration of Status of Dependents) received in April 2011, the Veteran indicated that he was married (to his current wife) beginning in March 1995, but at his hearing he did not mention his wife specifically or whether she could possibly have received the refund on his behalf.  

The only documentation in the file that shows a VEAP contribution refund check had been issued to the Veteran in the amount of $710.83 on April 2, 1999 was in email correspondence between the VA education division in Muskogee and the Department of Defense, who had apparently verified the refund through its banking records and DFAS (Defense Finance and Accounting Service).  In other words, there is no actual financial document, such as a computerized record, to indicate significant facts to resolve this matter.  For example, it is not known how the refund was issued (i.e., check or direct deposit).  Further, if a check was issued, it is unclear where was it sent and whether it was ever cashed or returned.  If the refund was by direct deposit, it is not known what account into which it was deposited.  The RO should undertake additional development to address these questions.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to associate any VA claims folder(s) with the Veteran's educational folder.

2.  The RO should contact the appropriate VA or Department of Defense financial unit, who allegedly issued the Veteran a refund of $710.83 on April 2, 1999, and request documentation to clarify how the refund was issued (was it by check or by direct deposit?).  If it was by direct deposit, is there any information as to the account into which the refund was deposited (owner and number)?  If the refund was by check, is there any information as to the address to which it was sent and whether the check was ever cashed (and if so, when and by whom) or returned?  All efforts to ascertain additional information about the refund (such as obtaining any check logs or placing any tracers on the check in question) should be documented in the file.  

3.  After the development has been completed, adjudicate the claim of whether the denial to reissue a refund check of VEAP contributions is proper.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).


